Name: 2014/813/EU: Decision of the European Parliament and of the Council of 22 October 2014 on the mobilisation of the European Globalisation Adjustment Fund in accordance with Point 13 of the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (application EGF/2013/012 BE/Ford Genk from Belgium)
 Type: Decision
 Subject Matter: Europe;  budget;  employment;  mechanical engineering;  EU finance;  economic conditions
 Date Published: 2014-11-20

 20.11.2014 EN Official Journal of the European Union L 333/13 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 October 2014 on the mobilisation of the European Globalisation Adjustment Fund in accordance with Point 13 of the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (application EGF/2013/012 BE/Ford Genk from Belgium) (2014/813/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1927/2006 of the European Parliament and of the Council of 20 December 2006 establishing the European Globalisation Adjustment Fund (1), and in particular Article 12(3) thereof, Having regard to Regulation (EU) no 1309/2013 of the European Parliament and the Council of 17 December 2013 on the European Globalisation Adjustment Fund (2014-2020) and repealing Regulation (EC) no 1927/2006 (2), and in particular Article 23, second subparagraph, thereof, Having regard to Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (3), and in particular Article 12 thereof, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (4), and in particular point 13 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Globalisation Adjustment Fund (EGF) was established to provide additional support for workers made redundant as a result of major structural changes in world trade patterns due to globalisation and to assist them with their reintegration into the labour market. (2) The EGF shall not exceed a maximum annual amount of EUR 150 million (2011 prices), as laid down in Article 12 of Regulation (EU, Euratom) No 1311/2013. (3) Belgium submitted an application to mobilise the EGF, in respect of redundancies in the enterprise Ford-Werke GmbH and 10 suppliers, on 23 December 2013 and supplemented it by additional information up to 12 June 2014. This application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. The Commission, therefore, proposes to mobilise an amount of EUR 570 945. (4) The EGF should, therefore, be mobilised in order to provide a financial contribution for the application submitted by Belgium, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2014, the European Globalisation Adjustment Fund shall be mobilised to provide the sum of EUR 570 945 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 22 October 2014. For the European Parliament The President M. SCHULZ For the Council The President B. DELLA VEDOVA (1) OJ L 406, 30.12.2006, p. 1. (2) OJ L 347, 20.12.2013, p. 855. (3) OJ L 347, 20.12.2013, p. 884. (4) OJ C 373, 20.12.2013, p. 1.